     Case 4:20-cv-04044-SOH Document 8            Filed 08/18/20 Page 1 of 2 PageID #: 25



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


WILLIE YOUNG                                                                         PLAINTIFF

v.                                    Civil No. 4:20-cv-04044

ADMINISTRATOR ERIC; and
JANE DOE DOCTOR, Nevada
County Detention Center                                                          DEFENDANTS

                                             ORDER

         Plaintiff Willie Young filed his Complaint pro se on May 29, 2020. (ECF No. 1). The

Complaint was provisionally filed prior to a determination regarding Plaintiff’s status as a pauper

and service of process. Plaintiff was instructed to submit a complete in forma pauperis (“IFP”)

application for the Court’s review by June 17, 2020. Plaintiff was also instructed to submit an

Amended Complaint by June 17, 2020. (ECF No. 3). Plaintiff sought an extension of time to file

an Amended Complaint, which was granted, extending the deadline to submit an IFP application

and Amended Complaint to July 7, 2020. (ECF No. 6). The Order grating the extension states:

“If Plaintiff fails to return the completed IFP application or pay the $400 by July 7, 2020, the

complaint shall be subject to summary dismissal for failure to obey an order of the Court.” Id.

The Order further states: “This case shall be subject to dismissal if Plaintiff fails to return the

Amended Complaint by the Court’s imposed deadline of July 7, 2020.” Id. Plaintiff has failed to

file a completed IFP application or an Amended Complaint.

         On July 23, 2020, this Court entered an Order directing Plaintiff to show cause by August

13, 2020, as to why this action should not be dismissed for failure to obey an order of the Court.

(ECF No. 7). As of the date of this Order, Plaintiff has not responded to the Court’s show cause

order.
 Case 4:20-cv-04044-SOH Document 8                    Filed 08/18/20 Page 2 of 2 PageID #: 26



       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating that

the district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule

41(b), a district court has the power to dismiss an action based on “the plaintiff’s failure to comply

with any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

       Plaintiff has failed to obey an order of the Court and has failed to prosecute this matter.

Pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2), Plaintiff’s Complaint

(ECF No. 1) should be and hereby is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 18th day of August, 2020.

                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                Chief United States District Judge




                                                  2
